DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 10 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besler et al. (US 2006/0005792) and in view of Roush et al. (US 2,609,576).
Regarding Claim 1:
Besler et al. teaches a method for manufacturing an internally cooled valve, comprising providing a valve body (2) having a valve stem (4) that ends in a valve head (6), wherein the valve body has a cavity (7) that is open toward the valve head, providing a valve base element (3), and closing the cavity with the valve base element by friction welding the valve base element to the valve head, wherein the valve base element and/or the valve body have/has an engagement structure (Figs 2a – 3) with which the valve base element and/or the valve body are/is centrally clamped (via welding, 13), and/or a torque is transmitted to the valve base element and/or to the valve body (friction welding and connection, see paragraphs 0025 – 0028), and wherein the valve base element is provided 
Bosler et al. is silent to wherein the valve base element is fabricated as a green compact or brown compact by metal powder injection molding and sintered 
However, Roush et al. teaches a similar valve and discusses in depth the manufacturing of a valve, wherein the valve base element is fabricated as a green compact or brown compact by metal powder injection molding and sintered (Col 5 lines 20 – 30, Col 5 lines 48 – 67, and Col 6 lines 46 – 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the molding and sintering process taught by Roush et al. in the valve of Bosler et al. in order to produce a structurally sound and heat resistant valve made of metallic components that can be produced separately and joined during the manufacturing process.
	Regarding Claim 2
Bosler et al. teaches the friction welding is carried out as inductive friction welding (13, paragraphs 0025 – 0028).
	Regarding Claim 3:
Bosler et al. teaches at least partially filling the cavity with a coolant (paragraph 0014) before the cavity is closed by friction welding.
	Regarding Claim 4:
Bosler et al. teaches the engagement structure is subsequently removed and/or ablated (Figs 2a – 3).
	Regarding Claim 5:

	Regarding Claim 6:
Bosler et al. teaches an outer portion of the weld expulsion is subsequently removed (Figs 2a – 3).
	Regarding Claim 7:
Bosler et al. teaches an internally cooled valve having a valve body (2) that includes a valve head (6) and a valve stem (4), the valve body having a cavity (7) extending into the valve head the cavity being closed by a valve base (3) that is joined to the valve head by friction welding (13), the valve base element and/or the valve body have/has an engagement structure with which the valve base element and/or the valve body may be centrally clamped, and a torque may be transmitted to the valve base element and/or to the valve body (Figs 2a – 3, paragraphs 0025 – 0028), the valve base element being provided with a cooling rib structure (8, 9) and/or flow-influencing on a surface facing the cavity.
Bosler et al. is silent to wherein the valve base element is produced by sintering from a valve base element green compact or brown compact valve base element that is produced by metal powder injection molding.
However, Roush et al. teaches a similar valve and discusses in depth the manufacturing of a valve, wherein the valve base element is fabricated as a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the molding and sintering process taught by Roush et al. in the valve of Bosler et al. in order to produce a structurally sound and heat resistant valve made of metallic components that can be produced separately and joined during the manufacturing process.
	Regarding Claim 8:
Bosler et al. teaches a friction weld expulsion (13, Figs 2a – 3) on an inner side of the cavity having the shape of a cooling rib (9) which allows improved heat transfer from the valve head to the coolant.
	Regarding Claim 9:
Bosler et al. is silent to wherein the valve base element is produced by sintering.
However, Roush et al. teaches a similar valve and discusses in depth the manufacturing of a valve, wherein the valve base element is produced by sintering (Col 5 lines 20 – 30, Col 5 lines 48 – 67, and Col 6 lines 46 – 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the molding and sintering process taught by Roush et al. in the valve of Bosler et al. in order to produce a structurally sound and heat resistant valve made of metallic components that can be produced separately and joined during the manufacturing process.
	Regarding Claim 10:
Bosler et al. teaches the coolant is selected from sodium or a sodium-containing coolant (paragraph 0014).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747